Citation Nr: 0940553	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  09-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1984 to May 1992 
and from September 2004 to November 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision of the 
Wilmington, Delaware, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in April 2009.  A transcript of 
the hearing is in the claims folder. 

The issues of entitlement to service connection for 
headaches, a low back disability, a right wrist injury, scars 
as a residual of a burn of the face, scars as a residual of a 
burn of the right hand, and a right knee disability were 
originally included among the issues on appeal.  However, the 
Veteran withdrew his appeal for these issues at the April 
2009 hearing.  

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss existed upon entry 
into his second period of active service.  There were 
suggestions of hearing loss at the end of his first period of 
service.

2.  A comparison of audiograms conducted in August 2004 and 
February 2006 shows that the Veteran's bilateral hearing loss 
more likely than not increased in severity during active 
service.  

3.  Tinnitus of the right ear was first noted during the 
Veteran's second period of active service, and medical 
opinion states that this is the result of his hearing loss of 
the right ear. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, bilateral hearing loss was incurred in or aggravated 
due to active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 
(2009).  

2.  With resolution of reasonable doubt in the appellant's 
favor, tinnitus was incurred due to active service or as a 
result of service connected disability.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in this case.  Furthermore, given 
the favorable nature of this decision, any failure in the 
duty to notify or duty to assist is harmless error, as it has 
failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed bilateral hearing 
loss and tinnitus as a result of traumatic noise exposure 
during active service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established unless hearing status meets certain 
pure tone and speech recognition criteria.  Hearing status 
will be considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  It is not 
necessary that this degree of hearing loss be noted in 
service to grant service connection where the criteria are 
later met.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  


Hearing Loss

The Veteran's service treatment records reveal that he was 
afforded a medical examination that included an audiogram on 
August 22, 2004, in preparation for the period of active duty 
that began on September 7, 2004.  The audiogram showed that 
the Veteran had hearing thresholds of 15, 20, 20, 30, and 45 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz for the right ear.  He had hearing thresholds of 
10, 10, 10, 10, and 35 decibels at these same frequencies for 
the left ear.  This indicates that upon entry to his second 
period of active service, the Veteran had some hearing loss 
in each ear.  There was some indication of high frequency 
hearing loss in the first period of service, with a notation 
of hazardous noise exposure.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or when clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  

In this case, as the August 2004 examination clearly shows 
that the Veteran had hearing loss upon entry into service, he 
is not entitled to the presumption of soundness.  

However, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

The Veteran does not appear to have been provided an 
examination in conjunction with his November 2005 discharge 
from service.  However, he was afforded a VA hearing 
examination and audiogram in February 2006, which was only 
three months after discharge.  This audiogram showed that the 
Veteran had hearing thresholds of 40, 45, 60, 70, and 80 
decibels at the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz for the right ear.  The left ear had hearing 
thresholds of 20, 15, 15, 45, and 35 decibels at these same 
frequencies.  The Veteran had speech recognition scores using 
the Maryland CNC Test of 100 percent for the right ear and 92 
percent for the left ear.  The diagnosis was moderate hearing 
loss of the right ear and mild hearing loss of the left ear. 

When the February 2006 audiogram is compared to the August 
2004 audiogram, the Board notes that the hearing thresholds 
are higher at every frequency for the right ear, and higher 
at three out of four frequencies for the left ear.  The Board 
finds that this clearly demonstrates that there was an 
increase in disability of the Veteran's preexisting hearing 
loss during active service.  There is no competent medical 
opinion or other evidence that states that this increase was 
due to the natural progress of the disease.  Therefore, the 
Board concludes that, with resolution of reasonable doubt in 
the Veteran's favor, hearing loss was aggravated during 
service, and it follows that entitlement to service 
connection for this disability is warranted.  

Tinnitus

The Veteran's records from his initial period of active 
service are negative for complaints of tinnitus.  There is no 
evidence of tinnitus between the Veteran's periods of active 
duty from May 1992 to September 2004.  

The August 2002 examination provided in conjunction with the 
Veteran's entry to his second period of active service was 
negative for a history or diagnosis of tinnitus.  Therefore, 
the Veteran is entitled to the presumption of soundness for 
this disability.  38 U.S.C.A. §§ 1111, 1137.  

The Veteran's service treatment records show that he was seen 
in October 2004, for complaints of a sudden onset of buzzing 
in his right ear, which had begun about three weeks earlier 
without any known cause.  The assessment was intermittent 
tinnitus, recurrent.  

After service, the February 2006 VA hearing examination noted 
the history of the Veteran's initial complaint of tinnitus in 
October 2004.  This lasted for about a month, after which it 
disappeared.  However, the Veteran reported that it had 
started again in October 2005 and was still present.  The 
examiner opined that the most likely cause of the tinnitus 
was hearing loss in the right ear.  

The Board finds that entitlement to service connection for 
hearing loss is warranted on two bases.  First, this 
disability initially manifested while the Veteran was on 
active duty.  Although it disappeared for awhile, it 
reappeared prior to his discharge and has been present ever 
since that time.  Therefore, service connection on a direct 
basis is warranted.  Moreover, the February 2006 examiner 
opined that the tinnitus is the result of the Veteran's 
hearing loss of the right ear, which is now a disability for 
which service connection has been established.  This also 
provides a basis for service connection on a secondary basis.  
See 38 C.F.R. § 3.310(a).  Therefore, entitlement to service 
connection for tinnitus of the right ear is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted. 

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran contends that he has developed a left knee 
disability as a result of active service.  He argues that the 
frequent jumps he made from the cab of his truck to the 
ground damaged his knee, and he further argues that an August 
1989 contusion to his left knee may have resulted in his 
current disability.  

The Veteran testified that he received treatment for his left 
knee disability during the period between his discharge from 
active service in 1992 and the arthroscopic surgery that was 
performed on this knee in 1996.  Neither the treatment 
records nor the surgical records are contained in the claims 
folder.  The Board believes that these records are relevant 
to the appeal and finds that an attempt should be made to 
obtain and associate them with the claims folder.  

The Veteran was afforded a VA examination of his left knee 
disability in February 2006.  Although the diagnostic 
impression mistakenly refers to the right knee, the medical 
history and description of the examination report clearly 
shows that it was the left knee that was examined.  The 
history noted that the Veteran had undergone arthroscopic 
surgery for what was believed to have been chondromalacia.  
The diagnostic impression noted that the Veteran was status 
post arthroscopic surgery.  An X-ray study was also noted to 
have been ordered.  The examiner opined that if arthritis was 
the diagnosis it was at least as likely as not that it 
started during service.  However, the February 2006 X-ray 
study found that the knees were normal.  

Although the February 2006 VA examiner provided an opinion 
regarding the etiology of the suspected arthritis, he did not 
provide an opinion regarding the etiology of the 
chondromalacia that is believed to have necessitated the 
Veteran's arthroscopic surgery.  The chronic residuals of 
this surgery are disabilities for which service connection 
may be established.  Therefore, the Board believes that the 
claims folder should be forward to the same examiner who 
conducted the February 2006 examination in order to obtain an 
additional opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
provide the name and address of the 
doctor or doctors who treated his left 
knee disability between 1992 and 1996 
and who conducted the 1996 surgery.  
The Veteran should also be requested to 
provide the requisite permission to 
obtain these records.  After the 
information and permission has been 
received, obtain these private medical 
records and associate them with the 
claims folder.  If records are not 
obtained, the claims file should 
contain documentation of the attempts 
made.

2.  After the records requested above 
have been received or have been 
determined to be unobtainable, forward 
the Veteran's claims folder to the same 
examiner who conducted the February 
2006 VA examination of the left knee.  
The examiner should be requested to 
study the records contained in the 
claims folder and to then provide the 
following opinion:  Is it as likely as 
not that the disability which resulted 
in the 1996 left knee surgery was 
incurred due to active service?  The 
reasons and bases for this opinion 
should be provided.  If the February 
2006 VA examiner is unavailable, the 
claims folder should be forwarded to 
another doctor who is qualified to 
render an orthopedic opinion, and this 
doctor should be asked to provide the 
requested opinion.  If it is determined 
that additional examination is needed, 
such examination should be scheduled.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


